

EXHIBIT 10AA.3
 
MODIFICATION AGREEMENT
 
THIS MODIFICATION AGREEMENT (the “Agreement”) is made effective as of September
30, 2009 (“Effective Date”) by and between WACHOVIA BANK, NATIONAL ASSOCIATION
whose address is 225 Water Street, Jacksonville, FL  32202 (“Wachovia”), and
DECORATOR INDUSTRIES, INC., a Pennsylvania corporation, whose address is 10011
Pines Boulevard, Suite 201, Pembroke Pines, FL  33024 (“Borrower”).
 
W I T N E S S E T H:
 
WHEREAS, Wachovia is the owner and holder of that certain Amended and Restated
Revolving Promissory Note (the “Note”) executed by Borrower in favor of Wachovia
dated April 25, 2008 in the original principal amount of FIVE MILLION AND NO/100
DOLLARS ($5,000,000.00) (the “Loan”); and
 
WHEREAS, Borrower and Wachovia executed that certain Loan Agreement dated May
24, 2006 which was subsequently amended by that certain First Amendment to Loan
Agreement dated April 25, 2008 (collectively, the “Loan Agreement”); and
 
WHEREAS, At the request of Borrower and after discussions between the parties as
to the paydown of the Loan, Wachovia signed that certain letter dated June 26,
2009, which extended the maturity date of the Note to September 30, 2009 (the
“Extension Letter”); and
 
WHEREAS, the Note and the Loan Agreement, the Extension Letter, this Agreement,
the Mortgages (as defined herein) and all other documents executed by Borrower
in connection with such loan, are hereinafter sometimes referred to as the “Loan
Documents”); and
 
WHEREAS, Borrower has advised Wachovia it cannot repay the Loan in full as of
September 30, 2009; and
 
WHEREAS, Borrower has requested that Wachovia extend the current Maturity Date
of the Loan from September 30, 2009 and requests that certain other terms of the
Loan Documents be modified and Wachovia has agreed to modify the Loan Documents,
but only upon the terms and subject to the conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the premises hereof, the mutual covenants
contained herein and the sum of TEN AND NO/100 DOLLARS ($10.00) in hand paid by
Borrower to Wachovia, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
 
1.           RECITALS.  The Recitals contained hereinabove are true and correct
and are made a part hereof.
 
2.           DEFINITIONS.  Unless otherwise defined herein, all initially
capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to such terms in the Loan Agreement.
 
3.
 



-  -
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10AA.3



EXISTING STATUS OF THE LOAN.  In order to induce Wachovia to enter into this
Agreement, Borrower does hereby stipulate and acknowledge that: (a) the Loan
matures on September, 30, 2009 and Borrower cannot pay the Loan in full as of
September 30, 2009 and said failure to pay the Loan is an event of default under
the Loan Documents; (b)  the Borrower has not met the Senior Funded Debt to
EBITDA Ratio (as set forth in Section 4 of the Loan Agreement) which is an event
of default under the Loan Documents; (c) the principal balance and accrued
interest of the indebtedness represented by the Note as of the Effective Date is
THREE MILLION NINETY-NINE THOUSAND FOUR HUNDRED AND NO/100 DOLLARS
($3,099,400.00); and (d) the Loan Documents, as modified by this Agreement are
in full force and effect.
 
4.           REPRESENTATIONS AND WARRANTIES.  Borrower hereby represents and
warrants to Wachovia as of the Effective Date each of the following
 
(a)           Enforceability of Loan Documents.  The Loan Agreement, the Note,
the Mortgages, this Agreement and any other Loan Documents executed by Borrower
with regard to the Loan are valid and binding upon Borrower and enforceable in
accordance with the terms thereof.
 
(b)           Authority.  If Borrower is other than a natural person:
(i) Borrower is duly organized, validly existing and in good standing in the
state of Borrower's origin; (ii) Borrower has all necessary power and authority
to execute this Agreement and to perform the transactions contemplated hereby;
(iii) Borrower's execution of this Agreement has been duly authorized by all
necessary action on the part of Borrower; and (iv) those persons executing this
Agreement on behalf of Borrower have been duly authorized by all necessary
action on Borrower's behalf.
 
(c)           Consents.  Neither the execution and delivery by Borrower of this
Agreement, nor the performance by Borrower of its obligations hereunder requires
(i) the consent, authorization or approval of, the giving of notice to, or the
registration with, or the taking of any other action in respect of, any federal,
state, foreign or local governmental authority or agency, pursuant to any law,
rule or regulation applicable to Borrower or pursuant to any order, injunction
or decree of any such authority or agency, or (ii) the consent, authorization or
approval of, or the giving of notice to any partner or creditor of Borrower.
 
(d)           Conflicts.  Neither the execution and delivery by Borrower of this
Agreement, nor the performance by Borrower of its obligations hereunder, will
(i) conflict with, or result in a breach of, any of the terms, conditions or
provisions of any law, rule or regulation applicable to Borrower or any order,
injunction or decree of any court or governmental instrumentality or of any
bond, debenture, note, mortgage, deed of trust, guaranty, indenture, agreement
or other instrument to which Borrower is now a party or by which it may be
bound, or constitute a default thereunder or, if Borrower is other than a
natural person, any partnership agreement, articles of incorporation, by-laws or
other formation or charter documents, respectively, of Borrower or any of its
general partners, or (ii) result in the creation or imposition of any claim,
lien, security interest, charge or other encumbrance of any nature whatsoever
upon any property of Borrower pursuant to the terms of any such agreement or
instrument.
 
(e)
 



-  -
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10AA.3



Litigation.  There are no actions, suits or proceedings, pending or, to
Borrower's knowledge, threatened against or affecting Borrower or the Properties
(as defined herein), at law or in equity, before any court or commission, agency
or instrumentality which would materially and adversely affect the business of
Borrower or the financial condition of Borrower or the ability of Borrower to
perform its obligations under the Loan, this Agreement or the Loan Documents.
 
(f)           No Bankruptcy or Assignment for the Benefit of Creditors
Filing.  Borrower is not a debtor in any outstanding action or proceeding
pursuant to any bankruptcy law or assignment for the benefit of creditors law,
and none has, upon the Effective Date of this Agreement, any current intent
either to file a petition by it under any bankruptcy law or assignment for the
benefit of creditors law, or the liquidation of all or any portion of its assets
or property, and Borrower is not aware that any other person has any current
intent to file against any such person a petition under any bankruptcy law or
assignment for the benefit of creditors law.
 
(g)           Title.  The Properties are owned in fee simple by Borrower and are
free and clear of all liens, charges, and other monetary encumbrances such that
the Mortgages shall be first priority liens as to each of the Properties.
 
5.           CONDITIONS TO MODIFICATION.
 
(a)           Execution of Documents.  Borrower shall have executed,
acknowledged, where applicable, and delivered to Wachovia, this Agreement, the
Mortgages, and if required by Lender, UCC-1 or UCC-3 Financing Statements and
any other documents necessary to effectuate the terms of this Agreement.
 
(b)           Reaffirmation of Representations and Warranties.  By its execution
hereof, Borrower hereby reaffirms to Wachovia the continued truth, accuracy and
completeness in all material respects of each of the representations and
warranties of Borrower set forth in Paragraph 4 above and in the Loan Documents
with the same force and effect as if each were separately stated herein and made
as of the date hereof.
 
(c)           Title Policies.   At Borrower’s cost, Lawyers Title Insurance
Company or other nationally-recognized title company selected by Wachovia at its
sole determination, shall issue to Wachovia, loan policies and endorsements as
to each of the Properties.  Said policies shall be acceptable to Wachovia at its
sole discretion.  To the extent that a title search of the Property reveals any
material defects or monetary encumbrances to which Wachovia objects, Borrower
shall cure the same on or before November 9, 2009 and failure to cure shall be
an event of default under the Loan Documents.   Borrower shall provide any other
documentation, including but not limited to corporate documents, due
authorization and/or affidavits as may be required by the title company to issue
said policies.
 
(d)           Modification Costs and Expenses.  Borrower shall have paid or
shall pay within ten (10) calendar days of presentation of an invoice for the
same by Wachovia, all reasonable costs and expenses of the closing of this
modification of the Loan Documents (the "Closing").  Said costs and expenses
shall include, but not be limited to title fees and costs, recording fees and
costs, mortgages or intangible taxes (including those due on the Note pursuant
to Florida
 
(e)
 



-  -
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10AA.3



law), appraisal fees, environmental reports, attorneys fees and costs and any
other costs incurred by Lender in connection with this Agreement.  Borrower
agrees to defend, indemnify and hold harmless Wachovia from and against any and
all such costs and expenses, and agrees that the Wachovia shall not in any way
be held liable for such costs and expenses.
 
(f)           Property Taxes.  Borrower shall have paid or shall pay within
thirty (30) days of Closing any and all outstanding ad valorem property taxes
and governmental assessments or impositions applicable to the Property and shall
provide evidence of the payment of same from the office of the County tax
collector on or before the Closing.
 
(g)           Cash Management Services.  Borrower shall maintain its cash
management services with Wachovia.
 
6.           LOAN MODIFICATION TERMS.   The Loan and the Loan Documents are
modified as follows:
 
(a)           Maturity Date.  The Maturity Date is extended to December 31,
2010, provided however, if there is an event of default under the Loan Documents
or this Agreement which is not cured within the applicable cure period set forth
in the Loan Documents or this Agreement, the Loan shall be accelerated and
immediately due and payable
 
(b)           Interest Rate.  The Interest Rate as defined in the Note shall be:
 
Interest (computed on the basis of a 360-day year from the actual number of days
elapsed) on the outstanding balance of principal evidenced by this Note shall
accrue at a variable rate per annum (the “Interest Rate”) equal to the “Prime
Rate” plus two percent (2.0%). The term “Prime Rate” shall be the prime rate
announced from time to time by Lender which rate is a reference rate for the
information and use of Lender in establishing the actual rates to be charged its
borrowers. The variable rate applied to this loan will be adjusted prospectively
(on the date the Prime Rate changes).    
 
(c)           Bank Modification Fees.  Borrower shall pay to Wachovia a fee
equal to one percent (1%) of the Commitment Cap (as defined in subsection (d))
per year.  The Commitment Cap shall be measured on the last day of the quarter
and the fee to be paid shall be that Commitment Cap amount multiplied by
one-quarter of one percent (0.25%) and shall be payable on the first day of the
month of the second month of the quarter (for example, if the Commitment Cap is
measured as of March 30, 2010, the bank fee shall be paid on May 1, 2010).
 
(d)           Advances under $5,000,000.00 Revolving Facility.  Further advances
under the Note shall be per permitted pursuant to the terms of the Loan
Documents, provided however, the outstanding balance of the Note shall not
exceed the lesser of (i) $4,000,000.00 or (ii) seventy-five percent (75%) of the
loan to value ratio of the Properties (the “Collateral Base Value”) at any time
during the Loan term.  The term “Commitment Cap” shall mean the amount that is
the lesser of subsection (i) and (ii) herein.  The value of the Properties shall
be acceptable to Wachovia in its sole discretion.  Notwithstanding the
foregoing, the parties acknowledge and agree that value of the Properties has
not yet been determined by Wachovia and therefore, the $4,000,000.000 amount set
forth in subsection (i) above may be adjusted prior to the Maturity Date.  If
said amount is adjusted, Wachovia shall provide written notice to Borrower of
any said
 
(e)    adjusted amount and that adjusted amount shall replace the $4,000,000.00
amount set forth in subsection (i) for all purposes and shall be adjusted on the
earlier of: (y) the 90th day following the date of written notice to Borrower or
(z) the date upon which Borrower has secured  financing from an Operations
Lender (as set forth in subsection (g) below).
 



-  -
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10AA.3



 
 
(f)           Repayment Terms.
 
(i)           Borrower shall make all monthly interest and/or other payments
required under the Note from the Effective Date through the Maturity Date.  In
any event, all outstanding principal and interest shall be due and payable on
the Maturity Date.
 
(ii)           Borrower shall also remit any net proceeds from the sale of any
of the Properties to Wachovia as additional paydown of the outstanding balance
of the Note.  The Commitment Cap shall be reduced dollar for dollar in the
amount of the additional paydown.  Borrower shall be permitted to sell any of
the Properties and Wachovia shall release the mortgage related to the sold
Properties so long the net proceeds have been received by Wachovia and if the
loan to value ratio after the sale is at least equal to seventy-five percent
(75%).
 
(g)           Additional Collateral to be provided to Secure Repayment of the
Loan.  In consideration of modifying the Loan Documents as set forth herein,
Borrower shall provide the following as additional collateral to secure
repayment of the Loan (collectively, the “Mortgages”):
 
(i)           First mortgage security interest on the property located at 2927
N. 35th Avenue, Phoenix, AZ  85017;


(ii)           First mortgage security interest on the property located at 2118
Broxton Road, Douglas, GA 31533;


(iii)           First mortgage security interest on the property located at 1655
Gateway Court, Elkhart, IN 46514;


(iv)           First mortgage security interest on the property located at 18
Industrial Drive,  Bloomsburg, PA 17815;


(v)           First mortgage security interest on the property located at 1050
Hill Avenue, Haleyville, AL 35565;


(vi)           First mortgage security interest on the property located at 125
Hospital Road Northeast, Red Bay, AL 35582


(all of the Properties included in subsections (i)-(vi) are collectively, the
“Property” or “Properties”).  The form of the mortgages are attached hereto and
incorporated herein by reference in Exhibit “A.”







-  -
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10AA.3



Borrower may establish other credit lines.
(i)           Borrower may establish a credit line with an asset-based lender
(the “Operations Lender”) using accounts receivable and inventory collateral
(the “Operations Collateral”).  Upon written request by Borrower to Wachovia
which shall include the Operations Lender’s loan documents, Wachovia will (i)
remove the negative pledge with regard to the Operations Collateral and (ii)
remove the primary depositor restriction, as may be required by the Operations
Lender (collectively, the “Loan Document Negative Pledges”) regarding the
Operations Collateral.
 
(ii)           Notwithstanding the foregoing, Wachovia shall only be required to
remove the Loan Document Negative Pledges with regard to Operations Collateral
in the event that either (y) the Commitment Cap exceeds the outstanding
principal amount of the Loan on the date of the removal of the Loan Document
Negative Pledges, or (z) after, and as an express condition to, giving effect to
the removal of the Loan Document Negative Pledges, a portion of the initial
proceeds of the credit line from the Operations Lender will be used to reduce
the outstanding principal of the Loan to an amount equal to the Commitment Cap.
 
7.           DEFAULT AND REMEDIES.  If Borrower fails to comply with any
provision of this Agreement and/or fails to comply with any provision of the
Loan Documents (as modified by this Agreement), such failure shall constitute an
event of default and Wachovia may seek any and all relief to which it is
entitled pursuant to the Loan Documents or this Agreement or may pursue any
other remedy available in equity or at law, at its sole option.
 
8.           NO FURTHER AMENDMENTS.  Borrower acknowledges and agrees that
Wachovia is under no obligation to further amend or modify the Loan Agreement,
the Note (including but not limited to the Maturity Date),  the Mortgages or the
other Loan Documents.
 
9.           NOTICES.
 
As to Wachovia:
Wachovia Bank, National Association
Attention:  Michael L. Williamson
Senior Vice President
441 Seabreeze Boulevard
Daytona Beach, FL 32118
Phone:  (386) 254-1801
Facsimile:  (386) 254-1811
Email: mike.williamson@wachovia.com
 
   
and a copy to:
Gary Soles, Esquire
Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
450 South Orange Avenue, Suite 800
Post Office Box 2809
Orlando, FL  32802-2809
Phone: (407) 418-6331
Facsimile: (407) 843-4444
Email: gary.soles@lddkr.com
   
As to Borrower:
Decorator Industries, Inc.
Attention:  Michael K. Solomon
10011 Pines Boulevard, Suite 201
Pembroke Pines, FL 33024
Phone: (954) 436-8909
Facsimile:  (954) 436-1778
Email:  Michael.solomon@DecInd.com
   
with a copy to:
Jason A. D’Amico
Buchanan Ingersoll & Rooney P.C.
One Oxford Centre
301 Grant Street, 20th Floor
Pittsburgh, PA 15219-1410
Phone:  (412) 392-2152
Facsimile: (412) 562-1041
Email:  Jason.damico@bipc.com
       

10.           MISCELLANEOUS.  Except as amended by this Agreement, no term or
condition of the Loan, this Agreement or the other Loan Documents shall be
modified and the same shall remain in full force and effect; provided, however,
if any provision of this Agreement is in conflict with, or inconsistent with,
any provision in the Loan Agreement or the other Loan Documents, then the
provision contained in this Agreement shall govern and control.
 
11.           SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon, and
shall inure to the benefit of, the respective successors and assigns of the
parties hereto.
 
12.           COUNTERPARTS.  This Agreement may be executed in one or more
counterparts and signatures transmitted electronically or by facsimile shall be
deemed an original.  Said counterparts shall constitute but one and the same
instrument and shall be binding upon each of the undersigned individually as
fully and completely as if all had signed but one instrument so that the joint
and several liability of each of the undersigned shall be unaffected by the
failure of any of the undersigned to execute any or all of said counterparts.
 
13.           FURTHER ASSURANCES.  Solely to the limited extent necessary for
the parties to discharge or perform their obligations and agreements under this
Agreement, Borrower will in good faith, execute and deliver (in recordable form,
if necessary), such further instruments and will take such other action as
Wachovia may reasonably request.
 
14.           GOVERNING LAW AND VENUE.  This Agreement shall be interpreted
under the laws of the State of Florida regardless of the domicile of any party,
and without regard to conflicts-of-law principles, and shall be deemed for such
purposes to have been made, executed and performed in the State of Florida.  Any
action brought in connection with this Agreement shall be brought in the Circuit
Court in and for Orange County, Florida, or any county where the property
subject to the Mortgages lies.
 
 
 



 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10AA.3



    15.    RELEASE.  AS A MATERIAL INDUCEMENT FOR WACHOVIA TO EXECUTE THIS
AGREEMENT, BORROWER DOES HEREBY RELEASE, WAIVE, DISCHARGE, COVENANT NOT TO SUE,
ACQUIT, SATISFY AND FOREVER DISCHARGE WACHOVIA, ITS OFFICERS, DIRECTORS,
EMPLOYEES, AND AGENTS AND ITS AFFILIATES AND ASSIGNS FROM ANY AND ALL LIABILITY,
CLAIMS, COUNTERCLAIMS, DEFENSES, ACTIONS, CAUSES OF ACTION, SUITS,
CONTROVERSIES, AGREEMENTS, PROMISES AND DEMANDS WHATSOEVER IN LAW OR IN EQUITY
WHICH THE BORROWER EVER HAD, NOW HAS, OR WHICH ANY PERSONAL REPRESENTATIVE,
SUCCESSOR, HEIR OR ASSIGN OF BORROWER HEREAFTER CAN, SHALL OR MAY HAVE AGAINST
WACHOVIA, ITS OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS, AND ITS AFFILIATES AND
ASSIGNS, FOR, UPON OR BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER THROUGH
THE DATE THAT THIS AGREEMENT IS EXECUTED.  BORROWER FURTHER EXPRESSLY AGREES
THAT THE FOREGOING RELEASE AND WAIVER AGREEMENT IS INTENDED TO BE AS BROAD AND
INCLUSIVE AS PERMITTED BY THE LAWS OF THE STATE OF FLORIDA.
 
16.           WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER BY EXECUTION HEREOF AND WACHOVIA BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLULNTARILY AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COUIRSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT TO WACHOVIA TO ACCEPT
THIS AGREEMENT.
 
BORROWER AND WACHOVIA AGREE THAT THEY SHALL NOT HAVE A REMEDY OF PUNITIVE OR
EXEMPLARY DAMAGES AGAINST THE OTHER IN ANY DISPUTE AND HEREBY WAIVE ANY RIGHT OR
CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY HAVE NOW OR WHICH MAY ARISE IN THE
FUTURE IN CONNECTION WITH ANY DISPUTE WHETHER THE DISPUTE IS RESOLVED BY
ARBITRATION OR JUDICIALLY.
 
17.           WAIVER OF BANKRUPTCY STAY.  BORROWER HEREBY AGREES, IN
CONSIDERATION OF THE RECITALS AND MUTUAL COVENANTS CONTAINED HEREIN, AND FOR
OTHER GOOD AND VALUABLE CONSIDERATION, INCLUDING THE FORBEARANCE OF WACHOVIA
FROM GOING TO TRIAL AND EXERCISING THEIR OTHER RIGHTS AND REMEDIES OTHERWISE
AVAILABLE TO IT, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED,
THAT IN THE EVENT THAT BORROWER SHALL FILE WITH ANY BANKRUPTCY COURT OF
COMPETENT JURISDICTION OR BE THE SUBJECT OF ANY PETITION UNDER TITLE 11 OF THE
UNITED STATES CODE THE AUTOMATIC STAY IMPOSED BY SECTION 362 OF TITLE 11 OF THE
UNITED STATES CODE IS WAIVED, AND SUCH WAIVER CONSTITUTES “CAUSE” PURSUANT TO 11
U.S.C. SECTION 362(d)(1) FOR THE IMMEDIATE LIFTING OF THE AUTOMATIC STAY IN
FAVOR OF WACHOVIA, AND
 
 
 



 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10AA.3


    
 
18.    BORROWER HEREBY KNOWINGLY AND IRREVOCABLY WAIVES ALL DEFENSES AND
OBJECTIONS TO SUCH LIFTING OF THE AUTOMATIC STAY.
 
19.           CONFIDENTIALITY.  Borrower and Wachovia hereby agree that this
Agreement shall be kept confidential.  Notwithstanding the foregoing, Borrower
and Wachovia may disclose terms of this Agreement if prior to making any
disclosure of any of the terms of this Agreement, (i) the disclosing party
notifies the other party to this Agreement of any requirement to disclose
information, pursuant to law or otherwise and the contents of said disclosure
and (ii) shall give the other party a reasonable opportunity to comment on such
disclosure prior to the disclosure thereof.
 


 
[Remainder of page left intentionally blank]
 



 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10AA.3





 
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto in
manner and form sufficient to bind them as of the day and year first above
written.
 

  “WACHOVIA”   Signed, sealed and delivered in the WACHOVIA BANK, National
Association   presence of the following witnesses:            
 
By:
/s/ Michael L. Williamson       Name: Michael L. Williamson         Title:Senior
Vice President     Name:                           Name:      (SEAL)  

 
STATE OF ____________
COUNTY OF___________
 
The foregoing instrument was acknowledged before me on October __, 2009  by
________________________, as ________________________________ of WACHOVIA BANK,
National Association, on behalf of said entity.  He/She is personally known to
me or produced ___________________________________ as identification and did not
take an oath.
 

 
NOTARY SIGNATURE
PRINTED NOTARY SIGNATURE
Notary Public, State of
 ________________________
Commission Number:                                                      
My Commission Expires:
   





[Signatures continue on next page]



 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10AA.3




  “BORROWER”   Signed, sealed and delivered in the DECORATOR INDUSTRIES, INC., a
Pennsylvania corporation   presence of the following witnesses:            
 
By:
/s/ William A. Johnson       Name: William A. Johnson         Title: CEO /
President    Name:                           Name:      (SEAL)  

 
STATE OF __________
COUNTY OF ________
 
The foregoing instrument was acknowledged before me on October __, 2009 by
_______________________________, as ____________________________ of DECORATOR
INDUSTRIES, INC., a Pennsylvania corporation, on behalf of said entity.  He/She
is personally known to me or produced ___________________________________ as
identification and did not take an oath.
 

 
NOTARY SIGNATURE
PRINTED NOTARY SIGNATURE
Notary Public, State of
 ________________________
Commission Number:
My Commission Expires:








 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10AA.3



Exhibit ”A”
Form of Mortgages







 
 
 

--------------------------------------------------------------------------------

 
